Citation Nr: 1125134	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  10-35 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to December 1945, from June 1946 to April 1949, and from September 1949 to October 1952.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for stomach problems due to stress was last denied in a June 2007 rating decision, and no appeal was initiated from that decision.

2.  Evidence associated with the claims file since the final June 2007 rating decision raises a reasonable possibility of substantiating the issue of entitlement to service connection for a stomach disorder.

3.  The Veteran's current stomach disorder cannot be reasonably disassociated from his military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the June 2007 rating decision, and the Veteran's claim for service connection for a stomach disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  A stomach disorder was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  The Board is taking action favorable to the Veteran by granting the full benefit sought on appeal with respect to the issue decided herein.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.

New and Material Evidence

A finally decided claim may be reopened if the claimant presents new and material evidence with respect to a claim which has been previously denied and which is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  If the claim is so reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7104, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A June 2007 rating decision denied the Veteran's original claim for service connection for stomach problems due to stress because although service treatment records showed intermittent treatment for an anxiety state with somatic abdominal complaints, there was no indication that this condition was chronic.  The June 2007 rating decision also found that there was no evidence that the Veteran's diagnosed gastroesophageal reflux disease (GERD) was associated with active duty service.  The June 2007 rating decision was not appealed and that decision is final as to the issue of entitlement to service connection for a stomach disorder.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Because the June 2007 rating decision is the last final decision, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In this case, in the February 2010 rating decision, the RO denied the Veteran's claim of service connection for stomach problems after finding that new and material evidence has not been submitted to reopen the claim.  Such a decision, however, are not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claims.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).

Evidence received since the June 2007 rating decision includes VA treatment outpatient treatment records, dated from September 2006 through July 2010; VA examination reports dated in June 2008, October 2009, November 2009, and July 2010; letters from the Veteran's private physician, B.M. M.D., dated in September 2007 and January 2008; and a transcript of the Veteran's May 2011 hearing before the Board.

All of the evidence received since the June 2007 rating decision is "new" in that it was not of record at the time of the June 2007 rating decision.  Furthermore, the Veteran testified during his May 2011 hearing before the Board that since the onset of his stomach condition in 1947 he experienced constant stomach trouble on eating any kinds of food, for which he sought treatment from a few different private physicians.  Thus, presuming the credibility of this evidence, the evidence received since the June 2007 rating decision includes evidence which relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a stomach disorder.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, the evidence raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R § 3.156(a).  As such, the Veteran's claim of entitlement to service connection for a stomach disorder is reopened.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Historically, the Veteran served in the Army from September 1943 to December 1945, from June 1946 to April 1949, and from September 1949 to October 1952.  The record reflects that the Veteran participated in combat in Europe during the World War II while assigned to the 2nd Armored Division.

His service treatment records reflect that the Veteran was hospitalized in August 1946 for moderate anxiety state.  The Veteran complained of weakness, easy fatigability, insomnia, and loss of appetite.

A January 1947 service treatment report reflects that the Veteran was hospitalized for "anxiety state, chronic, moderate, manifested purely by somatic, chiefly abdominal complaints."  The Veteran complained of pain in stomach for the past two years, which he described as a severe pulling sensation in the epigastrium and nausea.  

An October 1947 inservice consultation report stated that the Veteran's history revealed that he had been having somatic complaints, which occurred "when I'm nervous" for the past year and a half.  It was noted that the Veteran was in combat for a year and a half and was frequently extremely nervous although nothing concrete ever happened to him.  The diagnosis was passive dependency reaction manifested by an array of psychosomatic complaints.  Examination of the gastrointestinal tract by barium meal revealed no abnormalities.

In November 1948, the Veteran was hospitalized for nausea, vomiting, and diarrhea.  The diagnosis was acute gastroenteritis, with undetermined cause.

A May 2006 private medical record noted a diagnosis of GERD, with an esophagogastroduodenoscopy in December 2002.

A December 2008 VA treatment report included an assessment that the Veteran's dyspepsia/GERD was stable on Prilosec.

The Veteran was afforded a VA examination in July 2010.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran reported that he recalled having abdominal symptoms in the 1940s that resulted in need for a one week hospitalization.  He described his stomach symptoms as nauseated "sick" stomach.  He denied belching, excessive flatulence, emesis, melena, or hematochezia.  The Veteran reported that the course of his stomach disorder since its onset in 1947 had been intermittent, with remissions.  Currently, the Veteran was treated for GERD with proton pump inhibitors.  The diagnoses were dyspepsia and GERD.  The examiner noted that review of the Veteran's service treatment records revealed intermittently reported and treated stomach complaints that varied in description, to include nausea, pain, sensation of epigastric pulling, or fever suggesting an acute process.  However, the examiner stated that the Veteran's self assessment and physical examination at the time of separation in October 1952 were negative for abdominal pain or trouble and that there were no further medical records available to confirm a recurrence of abdominal symptomatology or treatment rendered for ongoing abdominal complaints until the May 2006 documentation of a GERD diagnosis.  The examiner opined that the Veteran's currently claimed stomach condition was less likely as not to have occurred in service and was not consistent with the report of combat stress while in service, "[g]iven the waxing and waning quality of the abdominal symptomatology, the clinical picture of a self limiting, non chronic type of picture upon separation, in addition to the lack of documentation to support that of an ongoing process during the remainder of military service post war, upon separation or for a period of 54 years until 2006."

At his May 2011 hearing before the Board, the Veteran testified that he started having stomach problems following his first period of service during the World War II and continued to experience stomach trouble between his periods of service, as well as during his second and third period of service, which resulted in several hospitalizations.  He reported that ever since his military service, he had constant stomach trouble on eating any kinds of food, for which he sought treatment from a few different private physicians.  The Veteran described that he always had upset stomach when he ate without first taking pills prescribed for his stomach condition.

After reviewing the evidence of record, the Board finds that the Veteran's current stomach disorder cannot be reasonably disassociated from his military service.  The medical evidence of record shows current diagnoses of dyspepsia and GERD.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

Furthermore, the Veteran's service treatment records demonstrate that he had multiple complaints of abdominal pain and hospitalizations for stomach problems during his active duty service.  Specifically, in January 1947 the Veteran was hospitalized for "anxiety state, chronic, moderate, manifested purely by somatic, chiefly abdominal complaints," which the Veteran reported to be ongoing for the past two years at that time.  Thereafter, the Veteran continued to experience stomach problems in October 1947 and November 1948, which were diagnosed as "passive dependency reaction manifested by an array of psychosomatic complaints" and acute gastroenteritis, respectively.  While no records were available for any treatments of stomach disorder following his military discharge until May 2006, the Veteran testified at his May 2011 Board hearing that he continued to experience constant stomach trouble on eating any kinds of food ever since his military service.  He also reported that he sought treatment for his stomach disorder from a few different private physicians following separation from his military service but the earlier records were no longer available.  While these records are not available, the Board finds that the Veteran's lay statements as to the onset of his stomach during military service, as well as the continuity of symptoms after service, are competent evidence.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The Board further finds that the Veteran's testimony and reports of chronic stomach symptoms are credible.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  Thus, continuity of symptomatology of a stomach disorder is established in this case.

In reaching this conclusion, the Board observes that the only medical evidence of record which addresses the etiology of the Veteran's stomach disorder is the July 2010 VA examination report which stated that the Veteran's currently claimed stomach condition was "less likely as not to have occurred in service and was not consistent with the report of combat stress while in service."  The examiner's rationale for this opinion was the lack of any documentation to support ongoing abdominal symptomatology during the military service and after separation in addition to "the waxing and waning quality of the abdominal symptomatology" given the Veteran's negative report of abdominal problem at separation.  However, the Veteran reported during the July 2010 VA examination that the course of his stomach disorder had been intermittent with remissions since its onset in 1947.  Moreover, as indicated above, the Board has found the Veteran's reports as to the continuity of his abdominal symptomatology to be both competent and credible.

The Board, having considered the benefit of the doubt doctrine, concludes that the evidence for and the evidence against, the Veteran's claim for service connection for a stomach disorder appears to be in relative equipoise.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for GERD, with dyspepsia, is warranted.


ORDER

New and material evidence having been submitted to reopen the claim of service connection for a stomach disorder, the claim is reopened.

Service connection for GERD, with dyspepsia is granted.


REMAND

The Veteran is seeking entitlement to service connection for PTSD.  Based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with his claim therein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

During a July 2010 VA psychiatric examination, the Veteran indicated that he was in receipt of Social Security disability benefits.  However, there is no indication in the record that the RO has requested the Veteran's records from the Social Security Administration (SSA).  When VA is on notice that there are SSA records, it must obtain and consider them.  See Baker v. West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact SSA for the purpose of obtaining a copy of the decision and all medical records relied upon in conjunction with the Veteran's claim for SSA benefits.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for PTSD.  The RO must then obtain copies of the related medical records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

4.  THIS APPEAL HAS BEEN ADVANCED ON THE BOARD'S DOCKET.  EXPEDITED HANDLING IS REQUIRED.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


